DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li (Fig. 2).
Regarding claims 1 and 17, Li (Fig. 2) discloses an amplifier circuit comprising a drive stage (20) which is configured to amplify an RF input signal (INPUT) and implemented in a substrate (the surface where the driver stage 20 is installed), a power stage (16, 18) including a carrier amplifier (16) which is configured to amplify a base signal (input signal of 16) from the RF input signal (INPUT) as amplified by the driver stage (20) and a peaking amplifier (18) which is configured to amplify a peaking signal (input signal of 18) from the RF input signal (INPUT) as amplified by the driver stage (20) and the power stage (16, 18) being implemented in a substrate (the surface where the power stage 16 and 18 are installed), and a phase compensation circuit (CA) configured to change a phase of the RF input signal (INPUT) and wherein either the carrier amplifier (16) or the peaking amplifier (18) is connected to the phase compensation circuit (CA). As described above, Li (Fig. 2) discloses all the limitations in claim 1 except for that the driver stage being implemented in a substrate containing silicon and the power stage being implemented in a substrate containing gallium arsenide. Such materials (silicon and gallium arsenide) are obvious based on well known in the amplifier art. Furthermore, as a consequence of forming the integrated circuit with a particular substrate materials, such materials are well known in the art as obvious design choice.
Regarding claim 2, Li (Fig. 2) further comprising a first integrated circuit (the IC in 20) in which the driver stage (20) is implemented, and a second IC (the IC in 16 and 18) in which the power stage (16, 18) is implemented independently of the first IC (the IC in 20).
Regarding claim 3, Li (Fig. 2) further comprising a quarter wave circuit (quarter wave guide in 26) connected to an output stage of the carrier amplifier (16) and configured to change a phase of the amplified base signal (output signal of 16).
Regarding claim 4, Li (Fig. 2) further comprising an inter stage matcher (CA, CB) including the phase compensation circuit (CA), and configured to match impedance of a signal transfer path between the drive stage (20) and the power stage (16, 18).
Claim(s) 1-5, 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Fig. 6).
Regarding claims 1 and 17, Lee et al (Fig. 6) discloses an amplifier circuit comprising a drive stage (611) which is configured to amplify an RF input signal (input signal of 612a) and implemented in a substrate (the surface where the driver stage 611 is installed), a power stage (top HPA, low HPA) including a carrier amplifier (top HPA) which is configured to amplify a base signal from the RF input signal (input signal of 612a) as amplified by the driver stage (611) and a peaking amplifier (low HPA) which is configured to amplify a peaking signal (input signal of low HPA) from the RF input signal (input signal of 612a) as amplified by the driver stage (611) and the power stage (top HPA, low HPA) being implemented in a substrate (the surface where the power stage top HPA and low HPA  are installed), and a phase compensation circuit (the capacitor in right top INPUT MATCHING UNIT) configured to change a phase of the RF input signal (input signal of 612a) and wherein either the carrier amplifier (top HPA) or the peaking amplifier (low HPA) is connected to the phase compensation circuit (the capacitor in INPUT MATCHING UNIT). As described above, Li (Fig. 2) discloses all the limitations in claim 1 except for that the driver stage being implemented in a substrate containing silicon and the power stage being implemented in a substrate containing gallium arsenide. Such materials (silicon and gallium arsenide) are obvious based on well known in the amplifier art. Furthermore, as a consequence of forming the integrated circuit with a particular substrate materials, such materials are well known in the art as obvious design choice.
Regarding claim 2, Lee et al (Fig. 6) further comprising a first integrated circuit (the IC in 611) in which the driver stage (611) is implemented, and a second IC (the IC in top HPA and low HPA) in which the power stage (top HPA, low HPA) is implemented independently of the first IC (the IC in 611).
Regarding claim 3, Lee et al (Fig. 6) further comprising a quarter wave circuit (quarter wave guide in 631) connected to an output stage of the carrier amplifier (top HPA) and configured to change a phase of the amplified base signal (output signal of top HPA).
Regarding claims 4 and 13, Lee et al (Fig. 6) further comprising an inter stage matcher (612b, top right INPUT MATCHING UNIT, right low INPUT MATCHING UNIT) including the phase compensation circuit (the capacitor in right top INPUT MATCHING UNIT), and configured to match impedance of a signal transfer path between the drive stage (611) and the power stage (top HPA, low HPA).
Regarding claims 5 and 14, Lee et al (Fig. 6) further comprising an input matcher (612a) including the phase compensation circuit (a capacitor in 612a), and configured to match impedance of a signal transfer path between a terminal for receiving the RF input signal (input signal of 612a) and the drive stage (611).
Regarding claim 12, Lee et al (Fig. 6) discloses an amplifier circuit comprising a drive stage (611) which is configured to amplify an RF input signal (input signal of 612a) and implemented in a substrate (the surface where the driver stage 611 is installed), a power stage (top HPA, low HPA) including a carrier amplifier (top HPA) which is configured to amplify a base signal from the RF input signal (input signal of 612a) as amplified by the driver stage (611) and a peaking amplifier (low HPA) which is configured to amplify a peaking signal (input signal of low HPA) from the RF input signal (input signal of 612a) as amplified by the driver stage (611) and the power stage (top HPA, low HPA) being implemented in a substrate (the surface where the power stage top HPA and low HPA  are installed), and an output matcher (631) including a quarter wave circuit (quarter wave guide in 631) configured to match impedance of a signal transfer path between the power stage (top HPA, low HPA) and a terminal (output terminal of 60) for outputting an RF output signal (output signal of 60), and change a phase of the amplified base signal. As described above, Li (Fig. 2) discloses all the limitations in claim 1 except for that the driver stage being implemented in a substrate containing silicon and the power stage being implemented in a substrate containing gallium arsenide. Such materials (silicon and gallium arsenide) are obvious based on well known in the amplifier art. Furthermore, as a consequence of forming the integrated circuit with a particular substrate materials, such materials are well known in the art as obvious design choice.
Regarding claim 18, wherein the phase compensation circuit (the capacitor in 612a) is disposed in the first IC (the surface where the driver stage 611 is installed).
Regarding claim 19, wherein the phase compensation circuit (the capacitor in right top INPUT MATCHING UNIT) is disposed in a base substrate on which the first integrated circuit (the IC in 611) and the second Integrated Circuit (the IC in top HPA and low HPA) are mounted.  
Regarding claim 20, wherein the phase compensation circuit (the capacitor in right top INPUT MATCHING UNIT) is disposed in one (right top INPUT MATCHING UNIT) of an inter stage matcher configured to match impedance of a signal transfer path between the driver stage (611) and the power stage (top HPA, low HPA).


Claim(s) 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Fig. 6) in view of Scott et al (Fig. 1).
Furthermore, Scott et al (Fig. 1) discloses an amplifier circuit comprising another carrier amplifier (12) configured to amplify a base signal (input signal of 12) from the RF input signal (RFIN), and another peaking amplifier (22) configured to amplify a peak signal (input signal of 22) from the RF input signal (RFIN). Therefore, it would have been obvious to substitute Scott et al’s amplifier (12 and 22 in Fig. 1 of Scott et al) in place of Lee et al’s driver amplifier (611 in Fig. 6 of Lee et al) since Lee et al discloses a generic driver amplifier thereby suggesting that any equivalent driver amplifier would have been usable in Lee et al’s reference.
Claim(s) 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Fig. 6) in view of Wang et al (Fig. 1).
Furthermore, Wang et al (Fig. 1) discloses an amplifier circuit comprising the RF input signal includes an inverted RF input signal (108p) and a non-inverted RF input signal (108n) and the driver stage (110) is further configured to amplify a difference between the inverted RF input signal (108p) and the non-inverted RF input signal (108n). Therefore, it would have been obvious to substitute Wang et al’s driver amplifier (110 in Fig. 1 of Wang et al) in place of Lee et al’s driver amplifier (611 in Fig. 6 of Lee et al) since Lee et al discloses a generic driver amplifier thereby suggesting that any equivalent driver amplifier would have been usable in Lee et al’s reference.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Fig. 6) in view of MASLENNIKOV et al (Fig. 4).
Furthermore, MASLENNIKOV et al (Fig. 4) comprising the driver stage (86, 88) includes a first driver amplifier (86) configured to receive and amplify a non-inverted RF input signal (96) of the RF input signal (input signal of PRE-DRIVER), and a second drive amplifier (88) configured to receive and amplify an inverted RF input signal (95) of the RF input signal (input signal of PRE-DRIVER). Therefore, it would have been obvious to substitute MASLENNIKOV et al’s driver amplifier (86 and 88 in Fig. 4 of MASLENNIKOV et al) in place of Lee et al’s driver amplifier (611 in Fig. 6 of Lee et al) since Lee et al discloses a generic driver amplifier thereby suggesting that any equivalent driver amplifier would have been usable in Lee et al’s reference.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                             Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2685